Exhibit 1
Exhibit 2
Exhibit 3
Exhibit 4
Exhibit 5
Exhibit 6
Exhibit 7
Exhibit 8
Exhibit 9
Exhibit 10
Exhibit 11
Exhibit 12
Exhibit 13
Exhibit 14
Exhibit 15
Exhibit 16
Exhibit 17
Exhibit 18
Exhibit 19
Exhibit 20
Exhibit 21
Exhibit 22
                                                S1494                                             CONGRESSIONAL RECORD — SENATE                                                     March 15, 2016
                                                in the direction of setting a national                  tiative highlighting the importance of                 lining the breakdowns in the FOIA sys-
                                                mandatory standard. Some of the big-                    openness and transparency in govern-                   tem and calling on Congress to tackle
                                                gest food companies in this country are                 ment.                                                  the issue head-on.
                                                moving forward and complying with                         Every year, Sunshine Week falls                        The editorial described: ‘‘In the
                                                Vermont’s law.                                          around the birthday of James Madison,                  Obama administration, federal agen-
                                                  This week is Sunshine Week, so let’s                  the father of our Constitution. This                   cies that supposedly work for the peo-
                                                hope the Senate rejects efforts to close                isn’t by mistake.                                      ple have repeatedly shown themselves
                                                doors and not let the American public                     Madison’s focus on ensuring that                     to be flat-out unwilling to comply with
                                                know what is in their food. I hope they                 government answers to the people is                    the most basic requirements of the
                                                will oppose advancing this hastily                      embodied in the spirit of FOIA, so pass-               Freedom of Information Act.’’
                                                crafted legislation and work towards a                  ing the FOIA Improvement Act this                        It continued: ‘‘At some federal agen-
                                                solution that actually lets the con-                    week is a fitting tribute to his commit-               cies, FOIA requests are simply ignored,
                                                sumers in Texas, Iowa, Vermont, or                      ment to accountable government and                     despite statutory deadlines for re-
                                                anywhere else know what is in their                     the protection of individual liberty.                  sponses. Requesters are often forced to
                                                food.                                                   And it is an opportunity for us all to                 wait months or years for a response,
                                                  I see the distinguished majority dep-                 recommit ourselves to these same                       only to be denied access and be told
                                                uty leader on the floor. I have more to                 higher principles.                                     they have just 14 days to file an ap-
                                                say, but I will save it for later.                        This year marks the 50th anniversary                 peal.’’
                                                  The PRESIDING OFFICER. The Sen-                       of FOIA’s enactment. For over five dec-                  According to the editorial: ‘‘Other
                                                ator from Iowa.                                         ades, FOIA has worked to help folks                    administrations have engaged in these
                                                                 f                                      stay in the know about what their gov-                 same practices, but Obama’s penchant
                                                                                                        ernment is up to. The Supreme Court                    for secrecy is almost unparalleled in
                                                  FOIA IMPROVEMENT ACT OF 2015                          said it best when it declared: ‘‘The                   recent history.’’
                                                   Mr. GRASSLEY. Mr. President, last                    basic purpose of FOIA is to ensure an                    These are serious allegations, and no
                                                week, when the Senate passed the Com-                   informed citizenry, vital to the func-                 doubt, there are serious problems need-
                                                prehensive Addiction and Recovery                       tioning of a democratic society, needed                ing fixed.
                                                Act, I spoke on this floor about the                    to check against corruption and to                       So reforms are necessary to address
                                                good work that is getting done in the                   hold the governors accountable to the                  the breakdowns in the FOIA system, to
                                                Senate since Republicans took over.                     governed.’’                                            tackle an immense and growing back-
                                                Time and again, we have seen both                         To put it simply, FOIA was created                   log of requests, to modernize the way
                                                sides of the aisle come together to find                to ensure government transparency,                     folks engage in the FOIA process, and
                                                practical solutions to real problems                    and transparency yields account-                       to ultimately help change the culture
                                                facing the American people.                             ability.                                               in government toward openness and
                                                   That is the way the Senate is sup-                     After all, a government that operates                transparency.
                                                posed to work, and we need to keep                      in the dark, without fear of exposure or                 What we have accomplished with this
                                                that momentum as we move forward to                     scrutiny, is one that enables misdeeds                 bill—in a bipartisan manner—is a
                                                tackle other critical issues.                           by those who govern and fosters dis-                   strong step in the right direction.
                                                   As chairman of the Judiciary Com-                    trust among the governed. By peeling                     First, the bill makes much-needed
                                                mittee, I continue to be proud of the                   back the curtains and allowing the                     improvements to one of the most over-
                                                role we have played in getting work                     sunlight to shine in, however, FOIA                    used FOIA exemptions. It places a 25-
                                                done in a bipartisan manner.                            helps fight back against waste, fraud,                 year sunset on the government’s abil-
                                                   Today, on the floor of the Senate, we                and abuse of the taxpayer’s dollar.                    ity to withhold certain documents that
                                                are doing that once again. We are pass-                   No doubt, FOIA has successfully                      demonstrate how the government
                                                ing another Judiciary Committee bill                    brought to light numerous stories of                   reaches decisions. Currently, many of
                                                that carries strong, bipartisan support.                government’s shortcomings. Through                     these documents can be withheld from
                                                We are passing another Judiciary Com-                   FOIA, folks have learned about public                  the public forever, but this bill helps
                                                mittee bill that solves real issues and                 health and safety concerns, mistreat-                  bring them into the sunlight, providing
                                                is supported by folks on all ends of the                ment of our Nation’s veterans, and                     an important and historical perspec-
                                                political spectrum.                                     countless other matters that without                   tive on how our government works.
                                                   Don’t get me wrong. Finding agree-                   FOIA would not have come to light.                       Second, the bill increases proactive
                                                ment on both sides of the aisle is no                     But despite its successes, a continued               disclosure of information. It requires
                                                easy task. Even the most well-inten-                    culture of government secrecy has                      agencies to make publicly available
                                                tioned efforts can get bogged in the de-                served to undermine FOIA’s funda-                      any documents that have been re-
                                                tails.                                                  mental promise.                                        quested and released three or more
                                                   But the fact that we are here today is                 For example, we have seen dramatic                   times under FOIA. This will go a long
                                                a testament to good-faith negotiations                  increases in the number of backlogged                  way toward easing the backlog of re-
                                                and a commitment to make govern-                        FOIA requests. Folks are waiting                       quests.
                                                ment work for the American people.                      longer than ever to get a response from                  Third, the bill gives more independ-
                                                And it is another indication of what                    agencies. Sometimes, they simply hear                  ence to the Office of Government Infor-
                                                this institution can be and what it was                 nothing back at all. And we have seen                  mation Services. OGIS, as it is known,
                                                meant to be.                                            a record-setting number of FOIA law-                   acts as the public’s FOIA ombudsman
                                                   The FOIA Improvement Act makes                       suits filed to challenge an agency’s re-               and helps Congress better understand
                                                much-needed improvements to the                         fusal to disclose information.                         where breakdowns in the FOIA system
                                                Freedom of Information Act, and its                       More and more, agencies are simply                   are occurring. OGIS serves as a key re-
                                                passage marks a critically important                    finding ways to avoid their duties                     source for the public and Congress, and
                                                step in the right direction toward ful-                 under FOIA altogether. They are fail-                  this bill strengthens OGIS’s ability to
                                                filling FOIA’s promise of open govern-                  ing to proactively disclose informa-                   carry out its vital role.
                                                ment.                                                   tion, and they are abusing exemptions                    Fourth, through improved tech-
                                                   I am proud to be an original co-spon-                to withhold information that should be                 nology, the bill makes it easier for
                                                sor of the FOIA Improvement Act, and                    released to the public.                                folks to submit FOIA requests to the
emcdonald on DSK67QTVN1PROD with SENATE




                                                I want to thank Senator CORNYN and                        Problems with FOIA have persisted                    government. It requires the develop-
                                                the ranking member of the Judiciary                     under both Republican and Democrat                     ment of a single, consolidated online
                                                Committee, Senator LEAHY, for their                     administrations, but under President                   portal through which folks can file a
                                                tireless, bipartisan work to advance                    Obama, things have only worsened, and                  request. But let me be clear: it is not a
                                                this bill through the Senate.                           his commitment to a ‘‘new era of open-                 one-size-fits-all approach. Agencies
                                                   I am especially proud that the bill’s                ness’’ has proven illusory at best.                    will still be able to rely on request-
                                                passage occurs during this year’s Sun-                    In January, the Des Moines Register                  processing systems they have already
                                                shine Week, an annual nationwide ini-                   published a scathing editorial, out-                   built into their operations.



                                          VerDate Sep 11 2014   01:47 Mar 16, 2016   Jkt 059060   PO 00000   Frm 00020   Fmt 4624   Sfmt 0634   E:\CR\FM\G15MR6.035   S15MRPT1
                                                March 15, 2016                                    CONGRESSIONAL RECORD — SENATE                                                                 S1495
                                                   Most importantly, the bill codifies a                President Obama’s first acts in office,                  Mr. CORNYN. Madam President, I
                                                presumption of openness for agencies                    but I think all of us felt we should put               want to thank my colleague, the Sen-
                                                to follow when they respond to FOIA                     the force of law behind the presump-                   ator from Vermont, for being together
                                                requests. Instead of knee-jerk secrecy,                 tion of openness so that the next Presi-               with me on what some people would re-
                                                the presumption of openness tells agen-                 dent, whomever he or she might be,                     gard as the Senate’s odd couple—people
                                                cies to make openness and trans-                        cannot change that without going back                  with very different views on a lot of
                                                parency their default setting.                          to Congress. Congress must establish a                 different things but who try to work
                                                   These are all timely and important                   transparency standard that will remain                 together on legislation such as this,
                                                reforms to the FOIA process, and they                   for future administrations to follow—                  freedom of information reform legisla-
                                                will help ensure a more informed citi-                  and that is what our bill does. We                     tion, but I can think of others that we
                                                zenry and a more accountable govern-                    should not leave it to the next Presi-                 worked on as well, such as patent re-
                                                ment.                                                   dent to decide how open the govern-                    form and criminal justice reform.
                                                   So I am pleased to see this bill move                ment should be. We have to hold all                      I think most people are a little bit
                                                through the Senate. President Obama                     Presidents and their administrations                   surprised when they see us fighting
                                                has an opportunity to join with Con-                    accountable to the highest standard. I                 like cats and dogs on various topics,
                                                gress in securing some of the most sub-                 do not think my friend, the senior Sen-                which we will—and those fights are im-
                                                stantive and necessary improvements                     ator from Texas, will object if I men-                 portant when they are based on prin-
                                                to FOIA since its enactment.                            tion that in our discussions we have                   ciple—I think they are a little bit sur-
                                                   On July 4 of this year, FOIA turns 50.               both said words to the effect that we                  prised when they see us then come to-
                                                Let’s continue this strong, bipartisan                  need FOIA, whether it is a Democratic                  gether and try to find common cause,
                                                effort to send a bill to the President’s                or Republican administration. I do not                 common ground on things such as this,
                                                desk before then. Let’s work together                   care who controls the administration.                  but this is the sort of thing that makes
                                                to help fulfill FOIA’s promise.                         When they do things they think are                     the Senate work. This is the sort of
                                                   I yield the floor.                                   great, they will release a sheath of                   thing that the American people de-
                                                   The PRESIDING OFFICER. The Sen-                      press releases about them. However, it                 serve, when Republicans and Demo-
                                                ator from Vermont.                                      is FOIA that lets us know when they                    crats, people all along the ideological
                                                   Mr. LEAHY. Mr. President, I thank                    are not doing things so well. The gov-                 spectrum, work together to find com-
                                                the senior Senator from Iowa for his                    ernment works better if every adminis-                 mon ground.
                                                remarks. As he knows, I have worked                     tration is held to the same standard.                    I couldn’t agree with the Senator
                                                for years on improving FOIA along                         The FOIA Improvement Act also pro-                   more about, really, a statement of
                                                with my friend, the senior Senator                      vides the Office of Government Infor-                  human nature. It is only human nature
                                                from Texas. We are celebrating Sun-                     mation Services, OGIS, with additional                 to try to hide your failures and to
                                                shine Week, a time to pay tribute to                    independence and authority to carry                    trumpet your successes. It is nothing
                                                one of our Nation’s most basic values—                  out its work. The Office of Government                 more, nothing less than that. But what
                                                the public’s right to know. Our very de-                and Information Services, created by                   the Freedom of Information Act is pre-
                                                mocracy is built on the idea that our                   the Leahy-Cornyn OPEN Government                       mised on is the public’s right to know
                                                government should not operate in se-                    Act in 2007, serves as the FOIA ombuds-                what their government is doing on
                                                cret. James Madison, a staunch de-                      man to the public and helps mediate                    their behalf.
                                                fender of open government and whose                     disputes between FOIA requesters and                     I know some people might think,
                                                birthday we celebrate each year during                  agencies. Our bill will provide OGIS                   well, for somebody who is a conserv-
                                                Sunshine Week, wisely noted that for                    with new tools to help carry out its                   ative, this is a little bit of an odd posi-
                                                our democracy to succeed, people                        mission and ensure that OGIS can com-                  tion. Actually, I think it is a natural
                                                ‘‘must arm themselves with the power                    municate freely with Congress so we                    fit. If you are a conservative like me,
                                                knowledge gives.’’ It is only through                   can better evaluate and improve FOIA                   you think that the government doesn’t
                                                transparency and access to information                  going forward. The FOIA Improvement                    have the answer to all the challenges
                                                that the American people can arm                        Act will also make FOIA easier to use                  that face our country, that sometimes,
                                                themselves with the information they                    by establishing an online portal                       as Justice Brandeis said, sunlight is
                                                need to hold our government account-                    through which the American people                      the best disinfectant.
                                                able.                                                   can submit FOIA requests, and it will                    Indeed, I know something else about
                                                   We are also celebrating the 50th anni-               ensure more information is available                   human nature: that people act dif-
                                                versary of the enactment of the Free-                   to the public by requiring that fre-                   ferently when they know others are
                                                dom of Information Act, FOIA, our Na-                   quently requested records be made                      watching than they do when they think
                                                tion’s premier transparency law. I was                  available online.                                      they are in private and no one can see
                                                actually at the National Archives yes-                    Last Congress, the FOIA Improve-                     what they are doing. It is just human
                                                terday, and I looked at the actual bill                 ment Act, which Senator CORNYN and I                   nature.
                                                signed into law in 1966 by then-Presi-                  wrote, passed the Senate unanimously.                    So I have worked together with Mr.
                                                dent Johnson, Vice President Hubert                     The House failed to take it up. So as                  LEAHY, the Senator from Vermont, re-
                                                Humphrey, and Speaker John McCor-                       the new Congress came in, to show we                   peatedly to try to advance reforms of
                                                mack, all who were here long before I                   are bipartisan with a change from                      our freedom of information laws, and I
                                                was. I was thinking that, 50 years ago,                 Democratic leadership to Republican                    am glad to say that today we will have
                                                the Freedom of Information Act be-                      leadership, Senator CORNYN and I                       another milestone in that very produc-
                                                came the foundation on which all our                    moved quickly to reintroduce our leg-                  tive, bipartisan relationship on such an
                                                sunshine and transparency policies                      islation in the new Congress. The Sen-                 important topic. This is Sunshine
                                                rest, so I can think of no better way to                ate Judiciary Committee unanimously                    Week, a week created to highlight the
                                                celebrate both Sunshine Week and the                    approved our bill in February 2015.                    need for more transparent and open
                                                50th Anniversary of FOIA than by pass-                  Sometimes it is hard for the Senate Ju-                government.
                                                ing the FOIA Improvement Act.                           diciary Committee to unanimously                         Let me mention a couple of things
                                                   This bipartisan bill, which I coau-                  agree that the sun rises in the east, but              this bill does. It will, of course, as we
                                                thored with Senator CORNYN, codifies                    on this issue, we came together. Our                   said, strengthen the existing Freedom
                                                the principle that President Obama                      bill has been awaiting Senate action                   of Information Act by creating a pre-
emcdonald on DSK67QTVN1PROD with SENATE




                                                laid out in his 2009 executive order. He                for over a year. I urge its swift passage              sumption of openness. It shouldn’t be
                                                asked all Federal agencies to adopt a                   today. I want the House to take it up.                 incumbent on an American citizen ask-
                                                ‘‘presumption of openness’’ when con-                   I want the President to sign it into                   ing for information from their own
                                                sidering the release of government in-                  law. I am proud to stand here with my                  government—information           generated
                                                formation under FOIA. That follows                      good friend, the senior Senator from                   and maintained at taxpayer expense—
                                                the spirit of FOIA put into place by                    Texas.                                                 they shouldn’t have to come in and
                                                President Clinton, repealed by Presi-                     The PRESIDING OFFICER (Ms.                           prove something to be able to get ac-
                                                dent Bush, and reinstated as one of                     AYOTTE). The Senator from Texas.                       cess to something that is theirs in the



                                          VerDate Sep 11 2014   01:47 Mar 16, 2016   Jkt 059060   PO 00000   Frm 00021   Fmt 4624   Sfmt 0634   E:\CR\FM\A15MR6.030   S15MRPT1
                                                S1496                                             CONGRESSIONAL RECORD — SENATE                                                      March 15, 2016
                                                first place. Now, there may be good                     mits agencies to withhold documents                      Mr. CORNYN. I thank the Presiding
                                                reason—classified    information      nec-              covered by litigation privileges, such                 Officer.
                                                essary to fight our Nation’s adver-                     as the attorney-client privilege, attor-                 Again, let me express my gratitude
                                                saries, maybe personally private infor-                 ney work product, and the deliberative                 to my partner in this longstanding ef-
                                                mation that is really not the business                  process privilege, from disclosure. Our                fort. Since I have been in the Senate,
                                                of government, but if it is, in fact, gov-              bill amends exemption (b)(5) to impose                 Senator LEAHY has worked tirelessly,
                                                ernment information bought for and                      a 25-year sunset for documents with-                   together with me and my office and
                                                maintained by the taxpayer, then there                  held under the deliberative process                    really the whole Senate, to try to ad-
                                                ought to be a presumption of openness.                  privilege. This should not be read to                  vance the public’s right to know by re-
                                                This legislation will, in other words,                  raise an inference that the deliberative               forming and expanding our freedom of
                                                build on what our Founding Fathers                      process privilege is somehow height-                   information laws.
                                                recognized hundreds of years ago: that                  ened or strengthened as a basis for                      Thank you.
                                                a truly democratic system depends on                    withholding before the 25-year sunset.                   Mr. LEAHY. Madam President, I
                                                an informed citizenry to hold their                     This provision of the bill is simply                   thank the distinguished senior Senator
                                                leaders accountable. And in a form of                   meant to effectuate the release of doc-                from Texas. He has worked tirelessly
                                                government that depends for its very                    uments withheld under the deliberative                 on this, and I think we both agree that
                                                legitimacy on the consent of the gov-                   process privilege after 25 years when                  the best government is one where you
                                                erned, the simple point is, if the public               passage of time undoubtedly dulls the                  know what they are doing.
                                                doesn’t know what government is                         rationale for withholding information                                    f
                                                doing, how can they consent? So this is                 under this exemption.                                  NATIONAL SEA GRANT COLLEGE
                                                also about adding additional legit-                       Mr. LEAHY. I thank Senator CORNYN                       PROGRAM AMENDMENTS ACT OF
                                                imacy to what government is doing on                    for his comments, and I agree with his                    2015—Continued
                                                behalf of the American people.                          characterization of the intent behind
                                                  I just want to again thank the chair-                 the 25-year sunset and the deliberative                   Mr. LEAHY. Madam President, on
                                                man of the Senate Judiciary Com-                        process privilege. This new sunset                     another matter—and I thank the dis-
                                                                                                        should not form the basis for agencies                 tinguished Senator from Florida for
                                                mittee. We had a pretty productive
                                                                                                        to argue that the deliberative process                 not seeking recognition immediately. I
                                                couple of weeks with passage of the
                                                                                                        privilege somehow has heightened pro-                  ask unanimous consent that as soon as
                                                Comprehensive Addiction and Recov-
                                                                                                        tection before the 25-year sunset takes                I finish, I can yield to the Senator from
                                                ery Act, which the Presiding Officer
                                                                                                        effect. Similarly, the deliberative proc-              Florida.
                                                was very involved in, and now passage                                                                             The PRESIDING OFFICER. Without
                                                of this legislation by, I hope, unani-                  ess privilege sunset is not intended to
                                                                                                        create an inference that the other                     objection, it is so ordered.
                                                mous consent.                                                                                                           REMEMBERING BERTA CACERES
                                                          PRESUMPTION OF OPENNESS                       privileges—including      attorney-client
                                                                                                        and attorney work product, just to                        Mr. LEAHY. Madam President, the
                                                  Mr. LEAHY. Madam President, Sen-                                                                             woman in the photograph next to me is
                                                ator CORNYN and I have worked to-                       name a few—are somehow heightened
                                                                                                        in strength or scope because they lack                 Berta Caceres, an indigenous Honduran
                                                gether to improve and protect the                                                                              environmental activist who was mur-
                                                Freedom of Information Act, FOIA—                       a statutory sunset or that we believe
                                                                                                        they should not be released after 25                   dered in her home on March 3.
                                                our Nation’s premiere transparency                                                                                Ms. Caceres was internationally ad-
                                                law—for many years and look forward                     years. Courts should not read the ab-
                                                                                                        sence of a sunset for these other privi-               mired, and in the 12 days since her
                                                to continuing this partnership.                                                                                death and since my remarks on the
                                                  The bill we passed today codifies the                 leges as Congress’s intent to strength-
                                                                                                        en or expand them in any way.                          morning after and on the day of her fu-
                                                principle that President Obama laid                                                                            neral on March 5, there has been an
                                                out in his 2009 Executive order in which                  Mr. CORNYN. I thank Senator LEAHY
                                                                                                        for that clarification and agree with                  outpouring of grief, outrage, remem-
                                                he asked all Federal agencies to adopt                                                                         brances, denunciations, and declara-
                                                a ‘‘presumption of openness’’ when con-                 his remarks. If there is any doubt as to
                                                                                                        how to interpret the provisions of this                tions from people in Honduras and
                                                sidering the release of government in-                                                                         around the world.
                                                formation under FOIA. This policy em-                   bill, they should be interpreted to pro-
                                                                                                        mote, not detract, from the central                       Among the appalling facts that few
                                                bodies the very spirit of FOIA. By put-                                                                        people may have been aware of before
                                                ting the force of law behind the pre-                   purpose of the bill which is to promote
                                                                                                        the disclosure of government informa-                  this atrocity is that more than 100 en-
                                                sumption of openness, Congress can es-                                                                         vironmental activists have reportedly
                                                                                                        tion to the American people.
                                                tablish a transparency standard that                                                                           been killed in Honduras just since 2010.
                                                                                                          Madam President, I ask unanimous
                                                will remain for generations to come.                                                                           It is an astonishing number that pre-
                                                                                                        consent that the Senate proceed to the
                                                Importantly, codifying the presump-                     immediate consideration of Calendar                    viously received little attention. One
                                                tion of openness will help reduce the                   No. 17, S. 337.                                        might ask, therefore, why Ms. Caceres’
                                                perfunctory withholding of documents                      The PRESIDING OFFICER. The                           death has caused such a visceral, explo-
                                                through the overuse of FOIA’s exemp-                    clerk will report the bill by title.                   sive reaction.
                                                tions. It requires agencies to consider                   The bill clerk read as follows:                         Berta Caceres, the founder and gen-
                                                whether the release of particular docu-                   A bill (S. 337) to improve the Freedom of            eral coordinator of the Civic Council of
                                                ments will cause any foreseeable harm                   Information Act.                                       Popular and Indigenous Organizations
                                                to an interest the applicable exemption                   There being no objection, the Senate                 of Honduras, COPINH, was an extraor-
                                                is meant to protect. If it will not, the                proceeded to consider the bill.                        dinary leader whose courage and com-
                                                documents should be released.                             Mr. CORNYN. Madam President, I                       mitment, in the face of constant
                                                  Mr. CORNYN. I thank Senator LEAHY                     ask unanimous consent that the Cor-                    threats against her life, inspired count-
                                                for his remarks and for working to-                     nyn substitute amendment be agreed                     less people. For that she was awarded
                                                gether on this important bill. This bill                to; that the bill, as amended, be read a               the prestigious 2015 Goldman Environ-
                                                is a good example of the bipartisan                     third time and passed; and that the                    mental Prize.
                                                work the Senate can accomplish when                     motion to reconsider be considered                        Her death is a huge loss for her fam-
                                                we work together toward a common                        made and laid upon the table.                          ily, her community, and for environ-
                                                goal. I agree with Senator LEAHY that                     The PRESIDING OFFICER. Without                       mental justice in Honduras. As her
                                                the crux of our bill is to promote dis-                 objection, it is so ordered.                           family and organization have said, it
emcdonald on DSK67QTVN1PROD with SENATE




                                                closure of government information and                     The amendment (No. 3452) in the na-                  illustrates ‘‘the grave danger that
                                                not to bolster new arguments in favor                   ture of a substitute was agreed to.                    human rights defenders face, especially
                                                of    withholding    documents     under                  (The amendment is printed in today’s                 those who defend the rights of indige-
                                                FOIA’s statutory exemptions.                            RECORD under ‘‘Text of Amendments.’’)                  nous people and the environment
                                                  I want to clarify a key aspect of this                  The bill (S. 337), as amended, was or-               against the exploitation of [their] ter-
                                                legislation. The FOIA Improvement                       dered to be engrossed for a third read-                ritories.’’
                                                Act makes an important change to ex-                    ing, was read the third time, and                         This is by no means unique to Hon-
                                                emption (b)(5). Exemption (b)(5) per-                   passed.                                                duras. It is a global reality. Indigenous



                                          VerDate Sep 11 2014   01:47 Mar 16, 2016   Jkt 059060   PO 00000   Frm 00022   Fmt 4624   Sfmt 0634   E:\CR\FM\G15MR6.037   S15MRPT1
